Citation Nr: 1229948	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  09-40 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for groin abscess, left side.

2.  Entitlement to service connection for prostate cancer, claimed as secondary to asbestos exposure.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for hypertension, claimed as secondary to prostate cancer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1971 to March 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In his substantive appeal received at the RO in October 2009, the Veteran requested a videoconference before a member of the Board.  The requested hearing was scheduled for August 2012, and the Veteran was advised as to the date and time of the hearing.  He failed to appear for the hearing without explanation and has not requested that the hearing be rescheduled.  Therefore, the request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2011).
  
A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

The issues of entitlement to service connection for prostate cancer and service connection for hypertension are addressed in the Remand that follows the Order section of this decision. 


FINDINGS OF FACT

1.  No groin abscess, left side, has been present at any time during the pendency of this claim.

2.  No currently present hearing loss is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for groin abscess, left side, are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 

2.  The criteria for service connection for hearing loss are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for groin abscess, left side, and hearing loss.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects the Veteran was provided VCAA notice in a letter mailed in December 2008, prior to the issuance of the rating decision on appeal.  

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claims.  In this regard, the Board notes that service treatment records (STRs), service personnel records (SPRs), and pertinent post-service medical records have been associated with the claims folder.  Moreover, the Veteran was afforded a VA audiology examination in June 2011.  The Veteran has not been afforded a VA examination in regards to the etiology of the claimed groin abscess, left side, but as explained in detail below he has not presented a prima facie case for service connection and examination is accordingly not required at this point.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).

The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  Neither the Veteran nor his representative has indicated that there are any available, additional pertinent records to support his claim.  The Board also is unaware of any such outstanding evidence.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends that service connection is warranted for groin abscess, left side, and for hearing loss.  Historically, the Veteran filed these claims for entitlement to service connection in December 2008.

Groin Abscess

The Veteran asserts that a groin abscess was initially treated in service.

The Veteran's STRs are negative for any evidence of groin abscess.

Prior to the submission of the claim for entitlement to service connection for groin abscess, left side, private treatment records in April 2003 showed excision of scrotal abscess and healing by secondary intention; scrotal wound almost completely healed, and records in February 2007 showed a perianal abscess was incised and drained.  

 On review of the evidence above, the Board finds that the medical evidence of record does not show that entitlement to service connection for groin abscess, left side, is warranted.  

The Board notes that VA must also consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board has carefully considered the Veteran's contentions that a groin abscess was treated in service.

A layperson is competent to testify in regard to the onset.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board has accepted the Veteran's account as competent.

However, a layperson is not considered capable of opining, however sincerely, in regard to diagnosis of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).

In this case the Veteran does not have diagnosed groin abscess, left side, for which service connection may be considered.  Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability, and in the absence of a proof of present disability there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board acknowledges that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim; see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As discussed above, STR are negative for any reference of a groin abcess and the medical evidence fails to show that at any time during the pendency of this claim, the Veteran has had groin abscess, left side.  To this point, the Board notes that in a private record in April 2003 it was noted that scrotal wound almost completely healed.

Accordingly, service connection is not warranted for this claimed disability.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim. 

Hearing Loss

As stated above, the Veteran filed a claim for entitlement to service connection for hearing loss in December 2008 in which he noted that the disability began in 2002.

The Veteran asserts that hearing loss resulted from noise exposure in his military duties aboard the U.S.S. Putnam.

The Veteran's STRs are negative for any evidence of hearing loss as defined under VA regulations; however, the Veteran's DD Form 214 confirms service aboard the U.S.S. Putnam.

The Veteran was afforded a VA audiology examination in June 2011 that showed hearing loss as per VA regulations.  See 38 C.F.R. § 3.385.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353   (Fed. Cir. 2000); D'Amico  v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The VA examiner in June 2011 opined that due to normal hearing at enlistment and separation with no shift in hearing noted, and configuration of hearing loss (cookie-bite configuration was indicative of genetic hearing loss, not hearing loss caused by noise exposure) that hearing loss was not caused by or a result of military noise exposure.  

On review of the evidence above, the Board finds that the medical evidence of record does not show that entitlement to service connection for hearing loss is warranted.  

The Board notes that VA must also consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza, 7 Vet. App. 498.  Accordingly, the Board has carefully considered the Veteran's contentions that in-service noise exposure caused his hearing loss.

A layperson is competent to testify in regard to the onset.  Heuer, 7 Vet. App. 379, 384; Falzone, 8 Vet. App. 398, 403; Caldwell, 1 Vet. App. 466.  The Board has accepted the Veteran's account as competent.  However, the foregoing evidence shows, and the Veteran does not dispute, that he did not develop hearing loss until many years following his discharge from service in 2002.  

Moreover, a layperson is not considered capable of opining, however sincerely, in regard to diagnosis of a disability.  Routen, 10 Vet. App. 183, 187, aff'd sub nom Routen, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu, 2 Vet. App. 492.  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones, 7 Vet. App. 134, 137.

In this case, the June 2011 VA examiner has opined that the Veteran's hearing loss is not related to his military noise exposure.  This opinion was rendered after reviewing the Veteran's pertinent history and examining the Veteran.  In addition, the examiner supported his opinion.  Therefore, the Board has found the June 2011 examination report and opinion to be persuasive evidence against the claim.

Accordingly, service connection is not warranted for this disability.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim. 


ORDER

Entitlement to service connection for groin abscess, left side, is denied.

Entitlement to service connection for hearing loss is denied.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims of entitlement to service connection for prostate cancer and hypertension are decided. 

In light of the Veteran's documented, conceded exposure to asbestos in service; diagnosed prostate cancer; and contention that his prostate is related to his in-service exposure to asbestos, the Board finds that the Veteran should be afforded a VA examination to determine the nature and extent of his prostate cancer.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Moreover, because the claim of entitlement to service connection for prostate cancer and entitlement to service connection for hypertension, claimed as secondary to prostate cancer, are inextricably intertwined, appellate consideration of those matters is deferred pending resolution of the claim seeking entitlement to service connection for prostate cancer.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).
                            
Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to treatment or examination of the Veteran for his prostate cancer or hypertension during the period of the claim, to specifically include VA treatment records.

2.  Then, the Veteran should be afforded a VA examination by a physician with the appropriate expertise to determine the nature and etiology of his prostate cancer.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the examination results and the review of the claims folder, the examiner should provide an opinion with respect to the Veteran's prostate cancer as to whether there is a 50 percent or better probability that the prostate cancer is etiologically related to the Veteran's active service, to specifically include the aforementioned in-service exposure to asbestos.  For the purposes of the opinion, the examiner should presume that the Veteran is a reliable historian.

Should the examiner find that the prostate cancer is etiologically related to military service, an opinion also should be provided as to whether it is at least as likely as not that such prostate cancer caused or aggravated hypertension.

The supporting rationale for all opinions expressed must be provided.

3.  The RO or the AMC should undertake any additional development it determines to be warranted.

4.  Then, the RO or the AMC should adjudicate the Veteran's claims on a de novo basis.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


